     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 1 of 29




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

AMANDA HARMON,

             PLAINTIFF,
v.                                           CASE NO.:

GENTIVA HEALTH SERVICES
INC. d/b/a KINDRED AT HOME –
PENSACOLA,

          DEFENDANT.
______________________________/

                                  COMPLAINT

      Plaintiff, Amanda Harmon (hereinafter referred to as “Plaintiff” or

(“Harmon”), by and through her undersigned attorney, sues the Gentiva Health

Services (certified) Inc. d/b/a Kindred at Home - Pensacola, (hereinafter referred to

as “Defendant” or “Kindred at Home”), and alleges as follows:

                          JURISDICTION AND VENUE

      1.     This is an action to remedy discrimination on the basis of disability,

and retaliation in the terms, conditions, and privileges of Plaintiff’s employment in

violation of the Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-

12117, 12203; the Americans with Disabilities Act Amendments of 2008 (ADAA),

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes; Florida's Workers' Compensation Retaliation Law § 440.205, Florida


                                         1
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 2 of 29




Statutes; Florida Private Sector Whistle-Blower’s Act (“FPWA”), §§ 448.101 –

448.105, Florida Statutes (2014), and 29 USCS §§ 2611 et seq. Family Medical

Leave Act.

      2.       Defendant is considered an employer within the terms and conditions

of the 29 USCS §§ 2611 et seq. (“FMLA”). Defendant employs fifty (50) or more

employees within 75 miles of the worksite of Plaintiff.

      3.       Plaintiff worked for Defendant from March 5, 2018, until her

involuntary termination on July 1, 2019. Plaintiff is considered an "eligible

employee" for purposes of the FMLA as she has been employed: (1) for at least 12

months by Defendant, and (2) for at least 1,250 hours of service with Defendant in

the previous 12-month period.

      4.       The FMLA does not contain an exhaustion requirement and Plaintiff

is not required to exhaust administrative remedies before bringing suit.

      5.       Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.

§2000e-5(f).

      6.       Declaratory, injunctive, and equitable relief is sought pursuant to 28

U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

      7.       Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k), Fed. R. Civ. P. 54 and other Florida Statutes as set forth herein.

      8.       This action lies in the Northern District of Florida, Pensacola


                                           2
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 3 of 29




Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

         9.      All conditions precedent and administrative remedies have been

exhausted and jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.

§ 2000e-5(f). Plaintiff filed a Charge of Discrimination with the Florida

Commission on Human Relations (“FCHR” No.: 201920986) and the United

States        Equal   Employment       Opportunity     Commission    (“EEOC”      No.:

15D201901073) on July 23, 2019. On January 19, 2020, more than 180 days

lapsed since Plaintiff’s charge was filed and the FCHR had not concluded its

investigation or made a determination pursuant to Fla. Stat. § 760.11(3). Plaintiff

thereafter requested her 90 day Notice of Right to Sue letter from the EEOC which

was received on November 09, 2020.

                                         PARTIES

         10.     Plaintiff is a Caucasian female and a citizen of the State of Florida,

Escambia County and who resides in Pensacola, Florida.

         11.     Defendant, CCBCU is an employer within the meaning of the ADAA

and the Florida Civil Rights Act as it employs in excess of fifteen (15) employees.

                                          FACTS

         12.     Plaintiff is a 44 year old Caucasian female.


                                              3
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 4 of 29




      13.    Plaintiff was employed by Defendant at its Pensacola, Florida location

as a Certified Occupational Therapy Assistant (COTA) from March 5, 2018, until

her termination on July 1, 2019.

      14.    During Plaintiff’s time with Defendant, she performed the duties and

responsibilities of her position in a more than satisfactory manner.

      15.    On April 12, 2018, Plaintiff injured her back while helping a patient.

      16.    Plaintiff immediately reported her injury to her supervisor, Erin

Freeman.

      17.    Plaintiff was sent by Defendant’s HR department to Sacred Heart

Urgent Care to be evaluated.

      18.    On April 16, 2018, Plaintiff was released to work light duty and the

following week Plaintiff was back to working a full-time schedule.

      19.    After Plaintiff returned to work, her back pain continued and became

more intense, as her hours and workload were extended.

      20.    Plaintiff underwent an MRI and afterwards, her Physician

recommended a fusion surgery.

      21.    Plaintiff continued to ask for reduced hours to help manage the pain

and attend appointments.

      22.    On June 25, Plaintiff informed the scheduler, Alisha Cadenhead that

she was in severe pain and needed to schedule her fusion surgery and PTO to


                                          4
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 5 of 29




attend appointments.

         23.      Ms. Cadenhead informed Plaintiff that her request for leave was not

possible and she had to keep working.

         24.      The next week Plaintiff informed her nurse case manager of her need

for surgery and her request for medical leave.

         25. Plaintiff requested a leave of absence multiple times from both Melissa

Bowman and Alica Cadenhead, and at the June 2019, weekly meetings, Plaintiff

would request and discuss with both Ms. Bowman and Ms. Cadenhead that she

needed to take a leave of absence due to medical issues from her work-related back

injury.

         26. Ms. Cadenhead informed Plaintiff that even if she filed for it, she

would not receive it because two OTs were on vacation out of the country and the

other two had vacation already scheduled.

         27. At this time, Plaintiff informed Ms. Cadenhead that she had no choice

and would have to use the rest of her PTO if no other type of leave was available.

         28. Ms. Cadenhead stated “I wish you luck with that. You will not be

approved.”

   29.         Defendant had knowledge Plaintiff is a qualified individual with a

               disability:

                  (a) she has a physical impairment that substantially limits one or more


                                              5
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 6 of 29




                major life activities: she suffers from a lack of mobility.

            (b) Plaintiff is under doctor’s care for treatment of her physical

                disabilities.

            (c) she has a record of such impairment; and,

            (d) she was regarded by his employer as having impairments.

      28.   Plaintiff’s disabilities substantially affect the major life activities of

mobility.

      29.   Plaintiff had the ability to perform the essential functions of her

position with or without a reasonable accommodation and did so in a satisfactory

manner.

      30.   Defendant has had knowledge of Plaintiff’s work related injuries, her

continued treatment and need for fusion surgery to aide in her recovery.

      31.   Plaintiff request for time off and/or a reduced work schedule to assist

her in obtaining treatment for her injuries and pain was not unreasonable and

should have been granted by Defendant.

      32.   Defendant also had sufficient information to know that Plaintiff was a

qualified individual and that her medical condition would have qualified her for

FMLA leave.

      33.   Plaintiff’s verbal notice to Ms. Cadenhead and Ms. Bowman was

sufficient to assert rights under the FMLA, as she conveyed more than enough


                                         6
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 7 of 29




information to put Defendant on notice that an event described in the FMLA may

have occurred.

      34.     Defendant knew of Plaintiff’s medical condition and refused to

complete the necessary paperwork for her FMLA leave or acknowledge her

medical condition.

      35.     At no time after Plaintiff’s injury did Defendant, mail or otherwise

provide Plaintiff with any FMLA paperwork.

      36.    Defendant’s supervisors nor Defendant’s HR department ever

notified Plaintiff in writing of her eligibility to take FMLA leave.

      37.    Instead, Ms. A. Cadenhead told Plaintiff she wished her luck on trying

to get her PTO for the surgery approved.

      38.    On April 12, 2019, Defendant acquired sufficient knowledge that

Plaintiff’s leave may be for an FMLA-qualifying reason, Defendant should have

notified Plaintiff of her eligibility to take FMLA leave within five business days.

      39.    The FMLA required Defendant to give Plaintiff written notice

detailing her specific expectations and obligations and explaining any

consequences of her failure to meet these obligations.

      40.    Defendant never provided Plaintiff with any type of notice, written or

otherwise, that she was entitled to FMLA benefits, thus interfering with and

denying her substantive rights under the FMLA.


                                           7
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 8 of 29




      41.    Prior to her termination, Plaintiff was not made aware of any

complaints from any patients, assisted living facilities, or clients.

      42.     Plaintiff attended weekly team meetings every Tuesday morning.

      43.     During these meetings, nothing regarding her performance or patient

care was ever brought to her attention nor was she counselled for anything.

      44.    The patient at issue that resulted in Plaintiff’s termination was being

seen by home health for general weakness and dementia.

      45.    From the beginning of her care, there were incidents involving the

patient and her son’s care that bordered on abuse.

      46.    The patient was living with her son in a halfway house for sex

offenders.

      47.    The patient was found several times by different therapists in urine

soaked clothes up to her breasts, the son used Clorox wipes for her hygiene care,

no food in the home, and lack of overall care (no showers for weeks, no clean

clothes, hair matted).

      48.     A series of meetings had been held by the patient’s caregiving team,

including social work, to decide how to proceed.

      49.     The patient’s new hired caregiver reported to Plaintiff of blood

during hygiene after urination by the patient. The blood in the patient’s pad and in

the toilet, occurred over three weeks.


                                           8
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 9 of 29




       50.    Plaintiff reported this to the team manager, supervising occupational

therapist (OT) and the nurse.

       51.    According to the son and caregiver, no one ever came to see the

patient after the report.

       52.    The incident that Plaintiff was allegedly terminated for was one

involving an incident with the patient and blood in the toilet with no urination.

       53.    On the day in question, Plaintiff arrived and gave the patient a shower,

her caregiver and son were not present.

       54.    Plaintiff and the patient proceeded with the ADL tasks. After seeing

the blood in the toilet, Plaintiff called the team manager, Brenda Powell.

       55.    Ms. Powell instructed Plaintiff to take a picture of the blood and send

the pictures to her or a nurse.

       56.    After that, Ms. Powell told Plaintiff to call the primary care physician

(PCP) and get instructions on how to proceed.

       57.    Plaintiff called the PCP with information about the blood in the toilet

and was informed to send the patient to the hospital for assessment.

       58.    Plaintiff called 911 and waited in her truck until the ambulance

arrived.

       59.    At that time, Ms. Powell asked Plaintiff to call adult protective

services (APS).


                                          9
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 10 of 29




      60.    Plaintiff made the call and APS accepted the complaint based on the

facts given to Plaintiff to give to them.

      61.    At no time did Plaintiff make her own assessments or provide false

information to anyone.

      62.     The team manager gave Plaintiff instructions and she followed them

per Defendant’s protocol.

      63.    The OT, Julie Sneed, had requested a pelvic exam of the patient and

supplied the information on the son as being a sex offender.

      64.    Plaintiff’s employment with Defendant was uneventful until she was

injured and asked for reduced hours and time off to recover for a surgery ordered

by her worker’s compensation appointed doctor.

      65.    Plaintiff was trusted to treat up to 40 patients a week at more than 13

separate locations and worked under five different occupational therapists.

      66.     Plaintiff followed protocol with every task that she performed, and all

duties were within her scope of practice.

      67.    On July 1, 2019, within two and a half months of having been injured,

filing a workers compensation claim, and requesting time off, Defendant

terminated Plaintiff’s employment for practicing outside her permissible scope of

practice as a COTA with regards to a patient.

      68.     Plaintiff’s discharge was in close proximity to the aforementioned


                                            10
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 11 of 29




protective activates.

      69.       Any possible assertion that there was a viable business justification

for Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against her for engaging in a protective activity and for any actual

or perceived disability.

                          FIRST CAUSE OF ACTION
    (DISABILITY DISCRIMINATION - AMERICANS WITH DISABILITIES ACT, (ADA), AND
             AMERICANS WITH DISABILITIES ACT AMENDMENTS (ADAA))

      70.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 69 of this complaint with the same force and effect as if set

forth herein.

      71.   This is an action to remedy discrimination on the basis of Plaintiff’s

disability, perceived or otherwise, in the terms, conditions, and privileges of her

employment with Defendant in violation of the Americans with Disabilities Act,

(ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act

Amendments of 2008.

      72.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

      73.       At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,


                                           11
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 12 of 29




12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

      74.   Any possible assertion that there was a viable business justification for

the treatment of Plaintiff that lead to her termination, is entirely pretextual for

Defendant’s retaliation and discrimination against her for engaging in a protective

activity and for any actual or perceived disability.

      75.   The adverse personnel action, the termination of Plaintiff’s

employment,      clearly violated Plaintiff’s right under the Americans with

Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with

Disabilities Act Amendments of 2008, and such action clearly constituted a

prohibited employment practice, contrary to the public policy of the ADAA.

      76.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory discharge from Defendant’s employment.

      77.   As a result of the wrongful and unlawful retaliatory actions that lead to

her discharge from Defendant’s employment, Plaintiff has been experiencing

anxiety and difficult economic circumstances, resulting from the unlawful




                                          12
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 13 of 29




discharge; and the Plaintiff has also sustained continued mental and psychological

distress, due to the unlawful dismissal from employment.

      78.   Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      79.   Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.

                        SECOND CAUSE OF ACTION
 (DISABILITY RETALIATION - AMERICANS WITH DISABILITIES ACT, (ADA), 42 U.S.C. §§
12111-12117, 12203; THE AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                                   (ADAA))

      80.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 69 of this complaint with the same force and effect as if set

forth herein.

      81.   This is an action to remedy retaliaton on the basis of Plaintiff’s

disability, perceived or otherwise, in the terms, conditions, and privileges of her

employment with Defendant in violation of the Americans with Disabilities Act,

(ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act

Amendments of 2008.

      82.   At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§
                                            13
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 14 of 29




12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

      83.   At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

      84.   Any possible assertion that there was a viable business justification for

the treatment of Plaintiff that lead to her termination, is entirely pretextual for

Defendant’s retaliation against her for engaging in a protective activity and for any

actual or perceived disability.

      85.    The adverse personnel action, the termination of Plaintiff’s

employment,      clearly violated Plaintiff’s right under the Americans with

Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with

Disabilities Act Amendments of 2008, and such action clearly constituted a

prohibited employment practice, contrary to the public policy of the ADAA.

      86.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.


                                         14
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 15 of 29




      87.       As a result of the wrongful and unlawful retaliatory actions that lead

to her discharge from Defendant’s employment, Plaintiff has been experiencing

anxiety and difficult economic circumstances, resulting from the unlawful

discharge; and the Plaintiff has also sustained continued mental and psychological

distress, due to the unlawful dismissal from employment.

      88.       Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      89.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.

                         THIRD CAUSE OF ACTION
  (DISABILITY DISCRIMINATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

      90.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 69 of this complaint with the same force and effect as if set

forth herein.

      91.       Defendant discriminated against Plaintiff on the basis of her

disability, perceived or otherwise, in the terms, conditions, and privileges of

Plaintiff’s denied employment in violation of the Florida Civil Rights Act of 1992,

as amended, Chapter 760 et seq., Florida Statutes.


                                            15
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 16 of 29




      92.      At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760

et seq., Florida Statutes.

      93.      At all times material hereto, Defendant was an employer within the

meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      94.     Any possible assertion that there was a viable business justification

for the treatment of Plaintiff that lead to her termination, is entirely pretextual for

Defendant’s retaliation and discrimination against her for engaging in a protective

activity and for any actual or perceived disability.

      95.     The adverse personnel action, the termination of Plaintiff’s

employment, clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.

      96.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to her discharge from

Defendant’s employment.




                                          16
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 17 of 29




       97.    As a result of Defendant’s wrongful and unlawful discriminatory acts

against Plaintiff that lead to her discharge from Defendant’s employment, Plaintiff

has been experiencing anxiety and difficult economic circumstances, resulting

from the unlawful discharge; and the Plaintiff has also sustained continued mental

and psychological distress, due to the unlawful dismissal from employment.

       98.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

       99.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                        FOURTH CAUSE OF ACTION
    (DISABILITY RETALIATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

       100.         Plaintiff repeats and re-alleges each and every allegation

contained in paragraph 1 through 69 of this complaint with the same force and

effect as if set forth herein.

       101.         This is an action to remedy retaliation by the Defendant in

violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

       102.         At all times material hereto, Plaintiff was an employee of


                                          17
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 18 of 29




Defendant within the meaning of Florida Civil Rights Act of 1992, as amended,

Chapter 760 et seq., Florida Statutes.

      103.        At all times material hereto, Defendant was an employer within

the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      104.      Any possible assertion that there was a viable business justification

for the treatment of Plaintiff that lead to her termination, is entirely pretextual for

Defendant’s retaliation against her for engaging in a protective activity and for any

actual or perceived disability.

      105.      The adverse personnel action, the termination of Plaintiff’s

employment, clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

ADAA.

      106.      As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory discharge from Defendant’s employment.




                                          18
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 19 of 29




       107.     As a result of the Defendant’s wrongful and unlawful retaliatory

actions that lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

       108.       Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

       109.       Plaintiff is entitled to recovery of reasonable attorney’s fees and

costs pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et

seq., Florida Statutes.

                          FIFTH CAUSE OF ACTION
    (FLA. STAT. § 440.205 Florida Workers’ Compensation Retaliation Claim)

       110. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 69 of this complaint with the same force and effect as if set

forth herein.

       111. Defendant’s       conduct       and commissions   constitutes intentional

discrimination and unlawful employment practices based upon Florida’s Workers’

Compensation Retaliation Law. FLA. STAT. § 440.205.

       112. Defendant’s acts were with intentional and with reckless disregard for

Plaintiff’s statutorily protected rights.
                                              19
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 20 of 29




      113. On July 1, 2019, within two and a half months of having been injured,

filing a workers’ compensation claim, and requesting time off, Defendant

terminated Plaintiff employment for practicing outside her permissible scope of

practice as a COTA with regards to a patient.

      114.    Plaintiff’s discharge was in close proximity to the aforementioned

protective activates.

      115. Any possible assertion that there was a viable business justification

for Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against her for engaging in a protective activity and for any actual

or perceived disability.

      116. Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless

and until this Court grants relied.

                          SIXTH CASUE OF ACTION
         (VIOLATION OF THE FLORIDA PRIVATE SECTOR WHISTLE-BLOWER’S ACT
                       Fla. Stat. Sections 448.101—448.105)

      117. Plaintiff restates and re-avers the allegations contained within

Paragraphs 1- 69 of the Complaint, as if fully set forth herein.

      118. This is an action for a violation of the Florida Private Sector Whistle-

blower Act, Fla. Stat. Sections 448.101—448.105.




                                          20
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 21 of 29




      119. At all material times herein, Plaintiff was an employee of the

Defendant within the meaning of Florida Statute Section 448.101(3).

      120. At all material times herein, Defendant was an employer, within the

meaning of Florida Statute Section 448.101(3).

      121. Most recently, Plaintiff was employed as a Certified Occupational

Therapy Assistant (COTA), and she was qualified for the position, which she held

with the Defendant for approximately one year and three months.

   122. Plaintiff and the patient proceeded with the ADL tasks. After seeing the

           blood in the toilet, Plaintiff called the team manager, Brenda Powell.

      123.    Ms. Powell instructed Plaintiff to take a picture of the blood and send

the pictures to her or a nurse.

      124. After that, Ms. Powell told Plaintiff to call the primary care physician

(PCP) and get instructions on how to proceed.

      125. Plaintiff called the PCP with information about the blood in the toilet

and was informed to send the patient to the hospital for assessment.

      126.    Plaintiff called 911 and waited in her truck until the ambulance

arrived.

      127. At that time, Ms. Powell asked Plaintiff to call adult protective

services (APS).

      128. Plaintiff made the call and APS accepted the complaint based on the


                                          21
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 22 of 29




facts given to Plaintiff to give to them.

      129. At no time did Plaintiff make her own assessments or provide false

information to anyone.

      130.    The team manager gave Plaintiff instructions and she followed them

per Defendant’s protocol.

      131. The OT, Julie Sneed, had requested a pelvic exam of the patient and

supplied the information on the son as being a sex offender.

      132. Plaintiff’s employment with Defendant was uneventful until she was

injured and asked for reduced hours and time off to recover for a surgery ordered

by her worker’s compensation appointed doctor.

      133. Plaintiff was trusted to treat up to 40 patients a week at more than 13

separate locations and worked under five different occupational therapists.

      134.    Plaintiff followed protocol with every task that she performed, and all

duties were within her scope of practice.

      135. Fla. Stat. § 415.1034- mandatory reporting of abuse, neglect, or

exploitation of vulnerable adults. Any nursing home staff; assisted living facility

staff; adult day care center staff; adult family-care home staff; social worker; or

other professional adult care, residential, or institutional staff; who knows, or has

reasonable cause to suspect, that a vulnerable adult has been or is being abused,

neglected, or exploited must immediately report such knowledge or suspicion.


                                            22
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 23 of 29




      136.    Plaintiff’s actions were based upon the reasonable and good faith

beliefs of the Plaintiff, that she was complying with any and all applicable federal

and state law when no responsive remedial action was undertaken by Defendant’s

management.

      137. Plaintiff’s actions in calling APS and reporting her findings and other

relevant information were done according to a reasonable and bona fide good faith

belief that she had an obligation to report abuse, neglect, or exploitation of

vulnerable adults.

      138. In short, after this incident, Plaintiff was terminated from her

employment on July 1, 2019, for practicing outside the scope of a certified

occupational therapy assistant and in close proximity to her aforementioned

statutorily protected activity.

      139. There was no legitimate business reason, or business justification, for

implementing the termination of Plaintiff from her employment with Defendant;

and Plaintiff’s objections to Defendant’s legal violations were consistently and

reasonably made, in good faith and she had not been previously warned of a

deficient job performance.

      140. The adverse personnel action, the termination of Plaintiff’s

employment, as described and set forth above, clearly violated Florida Statute




                                        23
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 24 of 29




Section 448.102(3); and such action clearly constituted a prohibited employment

practice, contrary to the public policy of the State of Florida.

      141. As a result of the Defendant’s violations of the Florida Private Sector

Whistleblower Act, the Plaintiff has been substantially damaged, in that she has

lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory discharge from employment.

      142. As a result of being wrongfully and unlawfully discharged from her

employment, Plaintiff has been experiencing anxiety and difficult economic

circumstances, resulting from the unlawful discharge; and the Plaintiff has also

sustained continued mental and psychological distress, due to the unlawful

dismissal from employment.

      143. Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for her professional services.

      144. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs,

pursuant to §448.104, Florida Statutes.

                          SEVENTH CAUSE OF ACTION
                             (FMLA INTERFERENCE)

      145. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 69 of this complaint with the same force and effect as if set
                                          24
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 25 of 29




forth herein.

      146. Defendant knew of Plaintiff’s medical condition and refused to

discuss any type of FMLA leave or acknowledge that she had a stroke.

      147. Defendant had more than sufficient knowledge that Plaintiff’s

absences were for an FMLA-qualifying reason.

   148. Defendant also had sufficient information to know that Plaintiff was a

          qualified individual and that her medical condition would have qualified

          her for FMLA leave.

      149. Plaintiff’s verbal notice to Ms. Cadenhead and Ms. Bowman was

sufficient to assert rights under the FMLA, as she conveyed more than enough

information to put Defendant on notice that an event described in the FMLA may

have occurred.

      150.      Defendant knew of Plaintiff’s medical condition and refused to

complete the necessary paperwork for her FMLA leave or acknowledge her

medical condition.

      151.      At no time after Plaintiff’s injury did Defendant, mail or otherwise

provide Plaintiff with any FMLA paperwork.

      152. Defendant’s supervisors nor Defendant’s HR department ever

notified Plaintiff in writing of her eligibility to take FMLA leave.

      153. Instead, Ms. A Cadenhead told Plaintiff she wished her luck on trying


                                          25
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 26 of 29




to get her PTO for the surgery approved.

      154. On April 12, 2019, Defendant acquired sufficient knowledge that

Plaintiff’s leave may be for an FMLA-qualifying reason, Defendant should have

notified Plaintiff of her eligibility to take FMLA leave within five business days.

      155. The FMLA required Defendant to give Plaintiff written notice

detailing her specific expectations and obligations and explaining any

consequences of her failure to meet these obligations.

      156. Defendant never provided Plaintiff with any type of notice, written or

otherwise, that she was entitled to FMLA benefits, thus interfering with and

denying her substantive rights under the FMLA.

      157. Defendant unlawfully interfered with Plaintiff’s rights under the

Family and Medical Leave Act when it acquired sufficient knowledge that

Plaintiff’s leave was for an FMLA-qualifying reason.

      158. Defendant knew or should have known of Plaintiff’s eligibility to

take FMLA and refused, international or otherwise, to notify Plaintiff in writing or

otherwise of her FMLA leave rights within five business days.

      159. FMLA requires an employer to give an employee whose leave may be

covered by FMLA written notice detailing the specific expectations and

obligations of the employee and explaining any consequences of a failure to meet

these obligations.


                                           26
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 27 of 29




      160. Defendant refused to notify Plaintiff of her FMLA rights and its

refusal was with malice and with reckless disregard for Plaintiff’s federally

protected rights.

      161. Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless

and until this Court grants relief.

      162. Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      163. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the FMLA.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

      a.     Declaring the acts and practices complained of herein are violation of

the ADA, ADAA, Florida Civil Rights Act (FCRA), Florida’s Worker’s

Compensation Retaliation § 440.205, Florida Statue, FMLA and Florida Private

Sector Whistleblower Act.

      b.     Enjoining and permanently restraining those violations of the ADA,

ADAA, Florida Civil Rights Act (FCRA), Florida’s Worker’s Compensation


                                         27
     Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 28 of 29




Retaliation § 440.205, Florida Statue, FMLA and Florida Private Sector

Whistleblower Act.

       c.        Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

       d.        Directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory treatment of her and make her whole

for all earnings she would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other

lost benefits.

              i.       Awarding Plaintiff Front Pay in lieu of reinstatement;

             ii.       Awarding Plaintiff compensatory damages;

            iii.       Awarding Plaintiff liquidated damages;

            iv.        Awarding Plaintiff the costs of this action together with a

reasonable attorney’s fees; and,

       e.        Granting such other and further relief as the Court deems just and

proper in the premises.

                               DEMAND FOR JURY TRIAL

                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.


                                            28
Case 3:21-cv-00189-TKW-EMT Document 1 Filed 02/03/21 Page 29 of 29




                                     Respectfully submitted,

 Dated: February 03, 2021.       By: /s/ Clayton M. Connors
                                   CLAYTON M. CONNORS
                                   Florida Bar No.: 0095553
                                   Email: cmc@westconlaw.com
                                   THE LAW OFFICES OF
                                   CLAYTON M. CONNORS, PLLC.
                                   4400 Bayou Blvd., Suite 32A
                                   Pensacola, Florida 32503
                                   Tel: (850) 473-0401
                                   Fax: (850) 473-1388
                                   Attorney for the Plaintiff




                                29
